Citation Nr: 1709561	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  09-11 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of urinary bladder cancer, to include as due to Agent Orange exposure and/or secondary to the service-connected nonspecific urethritis with left epididymo-orchitis. 


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
(The issues of entitlement to increased ratings for hearing loss, posttraumatic stress disorder, and peripheral neuropathy of the bilateral lower extremities will be addressed in a separate decision.)


INTRODUCTION

The Veteran served on active duty from September 1965 to October 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the claim has been transferred to the Roanoke, Virginia, RO. 

The Veteran had two separate hearings before the Board with two separate Veteran Law Judges during the appeal on one common issue, entitlement to service connection for bladder cancer.  Generally, Veterans Law Judges who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  By law, appeals can be assigned only to an individual Veteran Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  In December 2016, the Veteran was provided the opportunity for an additional hearing before a third Veterans Law Judge who would be assigned to the panel to decide his appeal.  38 C.F.R. § 20.707; Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  The Veteran specifically indicated that he did not desire a hearing before the third member of the decision panel.  Therefore, the Board finds that the requirements set forth in Arneson were complied with.  See id; 38 C.F.R. § 20.700(a) (West 2014).


REMAND

In the prior November 2012 remand, the Board found that a medical opinion was necessary to determine whether the previously diagnosed urinary bladder cancer, which is not among the diseases presumptively associated with herbicide exposure, was related to the Veteran's military service, to include his presumed exposure to Agent Orange.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.309(e) (2016).  The Board found that such an opinion was necessary as a regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The VA medical opinion obtained in response to the Remand was rendered in December 2015, but it is insufficient as the examiner relied on an incorrect factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Notably, the examiner found that at the time of the diagnosis of urinary bladder cancer, the Veteran was in a very high risk group, as the 55 to 69 age group are 15 to 20 times more likely to be diagnosed with transitional cell cancer of the bladder.  However, the Veteran was 47 years old at the time of diagnosis in October 1994, and was not within the specified age group.  

Consequently, the Board must obtain an additional opinion on this determinative issue to ensure the opinion is complete.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is remanded for the following action:

1.  The RO must obtain an addendum opinion from the examiner who rendered the December 11, 2015, VA medical opinion.  The electronic claims file must be reviewed by the examiner.  

Based on a detailed review of the evidence of record, the examiner must state whether the opinion that "previously diagnosed urinary bladder cancer is not related to the Veteran's military service, to include as due to presumed exposure to Agent Orange" holds true, given that the Veteran was 47 years old at the time of diagnosis in October 1994 and thus, was not in the 55 to 69 age group as previously indicated as a high risk group.  In determining whether bladder cancer is related to the Veteran's presumed Agent Orange exposure, the examiner must also address the December 2014 opinion from Dr. J. L. L., who conducted a psychiatric evaluation of the Veteran, which states "Agent Orange is the prevailing if not presumptive cause of [the Veteran's] bladder cancer."

If the examiner that rendered the 2015 opinion is unavailable or unable to provide an addendum opinion, an opinion must be rendered by an appropriate examiner with the necessary qualifications.  The electronic claims file must be reviewed by the examiner.  Based on a detailed review of the evidence of record, the examiner must provide an opinion as to whether the Veteran's diagnosed bladder cancer is related to his exposure to Agent Orange during his military service.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The medical report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.
 
3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claim of entitlement to service connection in light of all the evidence of record.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



__________________________                         ___________________________
         JOY A. MCDONALD		                    N. KROES
Veterans Law Judge, 		Veterans Law Judge,
Board of Veterans' Appeals		Board of Veterans' Appeals



_______________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

